Citation Nr: 1609147	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-25 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

4.  Entitlement to service connection for a left ankle disability. 

5.  Entitlement to service connection for a bilateral wrist disability.

6.  Entitlement to service connection for a bilateral leg disability.

7.  Entitlement to service connection for bilateral hammertoes.

8.  Entitlement to service connection for a bilateral hip disability. 

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to an initial rating in excess of 50 percent for major depression.

11.  Entitlement to an initial rating in excess of 20 percent for right ankle osteoarthritis.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and J. S.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2012 and June 2013 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2015, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing. 

The reopened claims of entitlement to service connection for low back, right knee, and left knee disabilities, the claims of entitlement to service connection for a left ankle disability, a bilateral wrist disability, a bilateral leg disability, bilateral hammertoes, a bilateral hip disability, and bilateral hearing loss, and claim of entitlement to TDIU, are being REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the Veteran's claims of service connection for low back, right knee, and left knee disabilities; the Veteran did not appeal the decision. 

2.  The additional evidence received since the August 2006 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for low back, right knee, and left knee disabilities and raises a reasonable possibility of substantiating the claims.

3.  Throughout the appeals period, the Veteran's major depression and associated symptoms most nearly approximates occupational and social impairment with deficiencies in most areas.

4.  The Veteran's right ankle disability is manifested by marked ankle limitation of motion; there is no showing of ankylosis of the ankle.


CONCLUSIONS OF LAW

1.  The RO's August 2006 rating decision that denied service connection for low back, right knee, and left knee disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claims of service connection for low back, right knee, and left knee disabilities have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an initial disability rating of 70 percent, but no higher, for major depression, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.012, 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code (DC) 9434 (2015).

4.  The criteria for an initial rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, DCs 5270, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening Claims

The Veteran is, in part, claiming service connection for low back, right knee, and left knee disabilities.  Service connection for those disabilities was denied by the RO in a rating decision dated in August 2006.  No new and material evidence was received within one year of the August 2006 decision.  See 38 C.F.R. § 3.156(b) (2016).  That rating decision was not timely appealed and became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In the rating decision in August 2006, the RO denied service connection for a low back disability on the basis that there was no evidence of a current low back disability.  The additional evidence since August 2006 includes medical records showing that the Veteran has been diagnosed with degenerative disc disease and that he underwent a spinal fusion and lumbar laminectomy in June 2014 for treatment of lumbar stenosis and spondylolisthesis.  As the evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a current low back disability, the evidence raises a reasonable possibility of substantiating the claim, and the evidence is new and material under 38 C.F.R. § 3.156(a).  Thus, the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The reopened claim is discussed further in the remand section.

In the rating decision in August 2006, the RO denied service connection for right and left knee disabilities on the basis that there was no evidence of a nexus between current right and left knee disabilities and the Veteran's service.  The additional evidence since August 2006 includes medical records showing that the Veteran has undergone bilateral knee replacements.  He has testified that he believes that his right and left knee disabilities may be secondary to his service connected right ankle disability.  Service connection was not in effect for any disability at the time of the August 2006 rating decision.  As the evidence relates to an unestablished fact necessary to substantiate the claim, namely, a possible basis for establishing secondary service connection for right and left knee disabilities, the evidence is new and material under 38 C.F.R. § 3.156(a).  Thus, the claims of service connection for right and left knee disabilities are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The reopened claims are discussed further in the remand section.


II. Initial Ratings Claims

A. Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran did not identify any outstanding private treatment records, nor did he indicate that he is receiving or had applied for disability benefits from the Social Security Administration.  

The Veteran was provided VA medical examinations in February 2012, March 2013, and June 2013.  These examinations, taken together with the outpatient records, are sufficient evidence for deciding the claims.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, for the foregoing reasons, VA's duty to assist has been met.

B. General Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

C. Rating for Major Depression

Criteria

The Veteran's major depression has been evaluated as 50 percent disabling since October 2011 under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434 (2015).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The next higher, 70 percent, disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Prior to a recent revision, VA adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  Though this Manual has since been revised, all of the treatment records and examinations in this case were provided while the DSM-IV was still extant.  Under that Manual, diagnoses many times will include an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Facts

A November 2011 VA treatment record noted severe recurrent major depressive disorder.  A GAF score of 55 was noted.

A February 2012 VA psychiatric examination diagnosed major depressive disorder and assigned a GAF score of 65.  The examiner noted occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he lives alone.  He was divorced from his third wife and had no children.  He stated he cannot work due to his degenerative disk disease.  He had worked as a private investigator for the last 30 years, but could not continue due to poor mobility.  He denied any mental health treatment to date.  The examiner endorsed the following symptoms:  depressed mood; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; and disturbances of motivation and mood.  The Veteran also reported isolation, low energy level, poor motivation, hopelessness, periods of loss of appetite, weight gain, and sleep disruption.  He evidenced a good deal of psychomotor retardation but no hypervigilance or agitation.  The Veteran was still able to read the Bible and watch television.  

A September 2012 VA mental health treatment record noted that the Veteran's current depressive symptoms include passive suicidal ideation, social isolation, low mood, difficulty with concentration, anhedonia, and lack of activities of daily living at times.  The Veteran reported that he had four acquaintances with whom he spoke on occasion.  He had a close relationship with one friend who is also a veteran.  He reported minimal social interactions with others.  He enjoyed reading the Bible and magazines, watching television, spending time with his two dogs, and driving and walking short distances.  On examination, he was alert, cooperative, talkative, had organized thought processes, and no evidence of psychosis.  His affect was restricted.  Sensorium was grossly intact.  He had limited psychological insight.  The examiner assigned a GAF score of 55.

A June 2013 VA psychiatric examination noted that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran was cooperative with the examination and fully oriented.  He was unshaven and showed some slight neglect in personal appearance.  His behavior was cooperative and grossly appropriate.  His mood and affect were definitely abnormal.  The Veteran showed disturbance in motivation and mood.  He had a flattened affect and restricted affect.  His mood was quite depressed.  The Veteran was tearful during the interview.  His depression was continuous and affected his motivation and concentration.  He had chronic irritability.  His communications were grossly normal.  His speech was of normal rate and rhythm, and associations were tight.  His concentration was impaired.  He will frequently forget to finish things that he starts.  The Veteran described panic attacks several times a week.  He had no frank hallucinations or delusions, and no obsessional rituals.  His thought processes were grossly intact.  He had moderate memory difficulties.  He had chronic passive thoughts of death, but no homicidal ideations.  The examiner reported that the Veteran had chronic difficulty in establishing and maintaining effective relationships, as evidenced by his three failed marriages.  The examiner noted the following symptoms:  Panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; flattened affect; inability to establish and maintain effective relationships; and suicidal ideation.  The Veteran did not appear to be of immediate danger to himself or others.  The examiner assigned a GAF score of 50.


Analysis

The record shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, reduced reliability and productivity due to major depression and related symptoms.  The June 2013 VA examiner explicitly endorsed this level of disability, and noted the presence of suicidal ideation and neglect of personal appearance.  Thus, the criteria for a 70 percent rating are demonstrated.  

Further, the evidence supports a finding that the Veteran's service connected major depression more clearly approximated the criteria for the 70 percent rating throughout the appeals period.  The February 2012 examiner noted the presence of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; this is among the criteria for a 70 percent rating.  The September 2012 treatment record endorsed suicidal ideation.  Resolving reasonable doubt if favor of the Veteran, an initial 70 percent rating for major depression is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Although a higher initial rating is warranted for major depression, an even higher disability rating in excess of 70 percent is not warranted because the evidence does not show that the Veteran has total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

The examinations have shown him to be fully oriented, and the June 2013 examiner specifically noted that he was not a persistent danger to himself or others.  While intermittent inability to perform activities of daily living was noted on the September 2012 treatment record, it was not shown on either the February 2012 or June 2013 VA examinations.

Based on the evidence, the Board finds that Veteran's major depression does not rise to the level of impairment required for a 100 percent rating.  To the extent that interference with employment due to psychiatric symptoms has been noted, the 70 percent rating assigned in this decision contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to major depression and related symptoms.  38 C.F.R. § 4.1.  

In sum, resolving doubt in the Veteran's favor, the Board finds that an initial 70 percent rating, but no higher, for major depression is warranted.  

D. Rating for Right Ankle

Criteria

DC 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2015).

The Veteran's right ankle osteoarthritis has been rated as 20 percent disabling under DC 5271, which provides that limitation of motion of an ankle warrants a 10 percent rating if it is moderate or a maximum 20 percent rating if it is marked.  38 C.F.R. § 4.71a (2015).  Normal range of motion of the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71 (2015).

Facts

A February 2012 VA examination noted right ankle plantar flexion and dorsiflexion each to five degrees, with pain throughout.  There was functional loss due to right ankle osteoarthritis.  The examiner noted contributing factors of pain, weakness, fatigability, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  Repetitive use testing was not conducted due to pain.  There was no ankylosis.  The Veteran was noted to use a wheelchair.  He was unable to ambulate due to bilateral ankle pain.  The examiner also noted that he had feet pain where he had a double bunionectomy as well as degenerative disease in his back which he believed contributed to his walking problem.   

A June 2013 VA examination noted right ankle plantar flexion and dorsiflexion each to five degrees, with pain throughout.  There was functional loss due to right ankle osteoarthritis.  The examiner noted contributing factors of pain, weakness, fatigability and/or incoordination, but not additional limitation of functional ability of the ankle joint during flare-ups or repeated use over time.  The ankle joint was stable and there was no ankylosis.  The examiner noted weakness limiting the Veteran's ability to walk or stand for even short periods of time.

Analysis

The Veteran is not entitled to a schedular rating in excess of 20 percent.  It is noted that a 20 percent disability evaluation is the maximum rating possible under DC 5271, under which the Veteran is currently rated.  There are also no other diagnostic codes which would provide higher or separate ratings for the Veteran's right ankle disability.  He is not entitled to higher evaluations of 30 and 40 percent under DC 5270 for ankylosis as there is no evidence of ankylosis.  See 38 C.F.R. § 4.71a, DC 5270.  There also is no evidence of a malunion to the os calcis or astralgus, so as to warrant a higher or separate evaluation under 38 C.F.R. § 4.71a, DCs 5273 or 5274, respectively.  At no time during the appeals period have the criteria for a schedular disability evaluation in excess of 20 percent for a right ankle disability been met.  

A higher rating is not warranted even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  The Veteran is receiving the highest rating for limitation of motion absent ankylosis.  Because the Veteran retains some motion, the Board finds that ankylosis is not approximated by the evidence.  Thus, there are no other appropriate diagnostic codes for rating the Veteran's service-connected right ankle disability.  As the preponderance of the evidence is against the claim, a higher initial rating for right ankle disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
E. Extraschedular Consideration.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1) (2015), which govern the assignment of extraschedular disability ratings.  However, in this case, the record does not show that the severity of the Veteran's major depression is so exceptional or unusual such as to warrant referral for the possible assignment of a higher rating on an extraschedular basis. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The diagnostic codes for evaluating mental disorders include a non-exhaustive list of examples of impairment levels to as high as total impairment.  Therefore, the manifestations of psychiatric symptoms are contemplated.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected major depression, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Similarly, the evidence shows that the Veteran's service-connected right ankle disability results in symptoms of pain, limited motion, and weakness, which have an effect on physical activity such as standing and walking.  The Board finds that the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right ankle osteoarthritis is adequate, and referral for extraschedular consideration is not required.  Furthermore, the Board does not find that the Veteran's disability picture is so exceptional to warrant referral under these provisions when his service-connected disabilities are considered collectively. 

Finally, the Board does not find that the extraschedular issue is intertwined with the remanded TDIU issue in this specific case as adjudication of that issue is deferred in light of the remanded service connection claims, so remand of the extraschedular issue is not necessary.


ORDER

New and material evidence has been received, and the claim of service connection for a low back disability is reopened; to this limited extent, the appeal is granted.

New and material evidence has been received, and the claim of service connection for a right knee disability is reopened; to this limited extent, the appeal is granted.

New and material evidence has been received, and the claim of service connection for a left knee disability is reopened; to this limited extent, the appeal is granted.

An initial 70 percent rating for major depression is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial schedular rating in excess of 20 percent for right ankle osteoarthritis is denied.


REMAND

The Veteran contends that he has low back, right knee, left knee, left ankle, bilateral wrist, bilateral leg, bilateral hammertoes, and bilateral hip disabilities that he believes are related to his period of service or, alternatively, were caused or aggravated by his service connected right ankle osteoarthritis.

VA treatment records show current disabilities or complaints involving the low back, right knee, left knee, left ankle, bilateral wrists, bilateral legs, bilateral hammertoes, and bilateral hips, however the Veteran has not been provided with a VA examination to specifically identify the disabilities and address their possible relationship with his period of service or his service connected right ankle disability.  

The Veteran also contends that he has hearing loss as a result of noise exposure during service.  The record contains a July 2010 VA audiology consultation that notes bilateral sensorineural hearing loss, however the auditory thresholds are not shown.  Thus, it is not clear whether the Veteran has hearing impairment for VA purposes under 38 C.F.R. § 3.385 (2015).  Remand is required so that the Veteran may be afforded VA examinations in connection with these claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination.  The claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  A detailed history of the Veteran's in-service and post-service noise exposure should be taken.  All necessary tests and studies should be conducted.

For each ear, the examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

The examiner should provide an opinion as to whether any hearing loss is at least as likely as not related to the Veteran's active service, including his exposure to loud noise.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Schedule the Veteran for appropriate VA examinations to address his claimed low back, right knee, left knee, left ankle, bilateral wrist, bilateral leg, bilateral hammertoes, and bilateral hip disabilities.  The claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner(s).  

For each identified such disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability had its onset during, or is otherwise related to his period of active military service, OR, alternatively, whether it was caused or aggravated by his service-connected right ankle osteoarthritis.  

The term "aggravation" means an increase in the claimed disability beyond its natural progress as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues remaining on appeal, including the reopened claims on the merits and the TDIU claim.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


